                            4:21-cv-04035-SLD-JEH # 1          Page 1 of 8
                                                                                                       E-FILED
                                                                       Thursday, 04 March, 2021 09:29:27 AM
                                                                               Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  ROCK ISLAND DIVISION


 LENNIE BERG and MENESSA BERG,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 4:21-cv-04035

 GEM CITY ACCOUNT SERVICE, INC.,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW COME Plaintiffs LENNIE BERG (“Mr. Berg”) and MENESSA BERG (“Mrs.

Berg”) (collectively, “Plaintiffs”), by and through their attorneys, Consumer Law Partners, LLC,

complaining as to the conduct of GEM CITY ACCOUNT SERVICE, INC. (“Defendant”), as

follows:

                                       NATURE OF THE ACTION

      1. Plaintiffs bring this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

and resides in the Central District of Illinois, and a substantial portion the events or omissions

giving rise to the claims occurred within the Central District of Illinois.



                                                  1
                              4:21-cv-04035-SLD-JEH # 1       Page 2 of 8




                                                PARTIES

      4. Plaintiffs are consumers over 18-years-of-age residing in Hancock County, Illinois, which

lies within the Central District of Illinois.

      5. Defendant is a third-party collection agency specializing in medical, commercial & retail,

bad check, and rent collections. 1 Defendant is a corporation organized under the laws of the state

of Illinois with its principal place of business located at 200 North 8th Street, Suite 104, Quincy,

Illinois 62301. Defendant’s registered agent – Barry Kessell, is located at 1630 South 30th Street,

Quincy, Illinois 62301. Defendant regularly collects upon consumers residing within the state of

Illinois.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action stems from Defendant’s attempts to collect upon medical debt (“subject

debt”) said to be owed by Plaintiffs.

      8. The subject debt stems from purportedly past due payments in connection with medical

services Plaintiffs received at Quincy Medical Group and Macomb Medical Equipment & Supply.

      9. Upon information and belief, after the subject debt was purportedly in default, the subject

debt was assigned to Defendant for collection purposes.

      10. On or about August 25, 2020, Defendant mailed or caused to be mailed to Plaintiffs a

collection letter (“Collection Letter”) via U.S. Mail in an attempt to collect upon the subject debt




1
    https://gemcityaccountservice.com/

                                                   2
                            4:21-cv-04035-SLD-JEH # 1             Page 3 of 8




from Plaintiffs. See attached Exhibit A for a true and correct copy of Defendant’s August 25, 2020

letter.

    11. Defendant’s Collection Letter itemizes various accounts comprising the subject debt, and

includes several disclaimers, including:

          “DO YOU KNOW in additional proceedings, the court could allow attachment of
          wage, levies on properties, and/or attachment of your possessions.”

          “If you are inclined to possibly avoid this extra expense, you can do so by paying
          this account in full now, or by calling at this office, or by contacting us by letter to
          arrange for settlement.”

    12. Plaintiffs were taken aback by Defendant’s references to court proceedings, attachment of

wages, and levies, especially since any such actions would require a judgment to be entered in

connection with the subject debt, and no judgment had yet been entered in connection with the

subject debt.

    13. Upon information and belief, Defendant regularly threatens to invoke the court system as

a means to collect debts purportedly owed to its clients, and this comes about as a matter of course

in Defendant’s collection practices.

    14. Moreover, right above Defendant’s signature in the Collection Letter, Defendant falsely

states:

          “A Judgment or wage attachment becomes a part of your permanent credit record.
          You have the right to examine your credit file.” See Id. (emphasis added).

    15. Plaintiffs became highly confused and worried when reading the Collection Letter, as not

only was Defendant re-referencing a judgment that was never obtained, but Defendant also

affirmatively stated that this judgment would become a part of Plaintiffs’ permanent credit file.

    16. However, in 2017, the three major credit reporting agencies (“CRAs”) – Equifax

Information Services, LLC, Experian Information Solutions, Inc. and TransUnion, LLC, enacted



                                                     3
                                4:21-cv-04035-SLD-JEH # 1             Page 4 of 8




the National Consumer Assistance Plan (“NCAP”), which implemented enhanced standards to

help improve the accuracy of consumer credit reports. 2

          17. One of the major takeaways from NCAP was the CRAs’ decision to remove civil

judgments from consumer credit reports and to no longer report such civil judgments, as they do

not adhere to the enhanced standards set forth by NCAP. 3

          18. Defendant’s Collection Letter is misleading to Plaintiffs, and is similarly misleading and

confusing to the unsophisticated consumer, as it inappropriately asserts that Defendant has the

ability to permanently report a hypothetical judgment on a credit file, when such right does not

exist.

          19. Furthermore, Defendant’s litany of false and deceptive representations regarding its

intended collection actions and repercussions in connection with the subject debt were all

unlawfully made and made without the intent to follow through, as any such action would require

a judgment to be entered in connection with the subject debt, and no judgment had yet been entered

in connection with the subject debt.

          20. To date, Defendant has not initiated a lawsuit against Plaintiffs, so based on the false threats

set forth within its Collection Letter, Plaintiffs have questioned the legitimacy of Defendant’s

collection activities.

          21. Accordingly, Plaintiffs did not make a payment on the subject debt which resulted in an

appreciable risk of harm to Plaintiffs, as their decision not to pay, which was driven by Defendant’s

confusing conduct, raised the risk of imminent adverse credit reporting of the subject debt by the

owner of the subject debt.




2
    https://www.cdiaonline.org/faqs-re-reporting-of-public-records-such-as-civil-judgments-and-tax-liens/
3
    Id.

                                                         4
                         4:21-cv-04035-SLD-JEH # 1            Page 5 of 8




   22. After a reasonable time to conduct discovery, Plaintiffs believe that they can prove that all

actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

   23. Frustrated and concerned by the nature of Defendant’s conduct, Plaintiffs spoke with their

attorneys regarding their rights, resulting in expenses.

   24. Plaintiffs have suffered additional concrete harm as a result of Defendant’s conduct,

including but not limited to: emotional distress, false fear of being subjected to litigation and/or

illegitimate collection activities, invasion of privacy, and undue anxiety.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   25. Plaintiffs repeat and reallege paragraphs 1 through 24 as though fully set forth herein.

   26. Plaintiffs are “consumer[s]” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   27. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

In its website and correspondence to Plaintiffs, Defendant identifies itself as collection agency.

   28. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   29. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692d

   30. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”




                                                  5
                         4:21-cv-04035-SLD-JEH # 1             Page 6 of 8




   31. Defendant violated § 1692d through its repeated false threats regarding its intent to

permanently maintain a judgment on Plaintiffs’ credit files, to pursue litigation, and to go after

Plaintiffs’ personal property if they did not make payment on the subject debt. Such conduct had

the natural consequence of Plaintiffs feeling harassed and abused, and Defendant intended its

undue threats to create such a result.

         b. Violations of FDCPA § 1692e

   32. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   33. In addition, this section enumerates specific violations, such as:

           “The false representation of . . . the character, amount, or legal status of
           any debt . . . .” 15 U.S.C. § 1692e(2)(A).

           “The representation or implication that nonpayment of any debt will result
           in . . . the seizure, garnishment, attachment, or sale of any property or wages
           of any person unless such action is lawful and the debt collector or creditor
           intends to take such action.” 15 U.S.C. § 1692e(4).

           “The threat to take any action that cannot legally be taken or that is not
           intended to be taken.” 15 U.S.C. § 1692e(5).

           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).

   34. Defendant violated § 1692e, e(2)(A), e(4), e(5), and e(10) through its misleading threat that

a judgment, which was not obtained by Defendant, would become a part of Plaintiffs’ permanent

credit record. Such a threat is false and cannot legally be taken, as since 2017, CRAs have decided

to omit such civil judgments from consumer credit reports, as they do not adhere to the enhanced

standards set forth by NCAP. Yet, Defendant included such language in an effort to instill an




                                                  6
                        4:21-cv-04035-SLD-JEH # 1           Page 7 of 8




undue sense of urgency upon Plaintiffs, as they feared that any non-payment would result in a

permanent judgment on their credit reports.

   35. Defendant further violated § 1692e, e(2)(A), e(4), e(5), and e(10) through its repeated

threats of additional proceedings, litigation, and garnishing or otherwise seizing Plaintiffs’

property in the event they did not make payment on the subject debt. Defendant’s threats were

unlawfully made, and based on the fact that no lawsuit was brought against Plaintiffs since August

2020, such threats were made absent the intent to follow through, illustrating Defendant’s

violations of the FDCPA.

   WHEREFORE, Plaintiffs, LENNIE BERG and MENESSA BERG, respectfully request that

this Honorable Court enter judgment in their favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiffs statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiffs actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiffs costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


DATED this 4th day of March, 2021.            Respectfully Submitted,

                                                      /s/ Taxiarchis Hatzidimitriadis
                                                     Taxiarchis Hatzidimitriadis #6319225
                                                     David S. Klain #0066305
                                                     CONSUMER LAW PARTNERS, LLC
                                                     333 N. Michigan Ave., Suite 1300
                                                     Chicago, Illinois 60601
                                                     (267) 422-1000 (phone)
                                                     (267) 422-2000 (fax)
                                                     teddy@consumerlawpartners.com

                                                7
4:21-cv-04035-SLD-JEH # 1   Page 8 of 8




                     Attorneys for Plaintiffs,
                     Lennie Berg & Menessa Berg




                 8
